Title: From George Washington to d’Annemours, 20 February 1789
From: Washington, George
To: Annemours, Charles-François-Adrien Le Paulmier, chevalier d’



Sir,
Mount Vernon February 20th 1789

The letter which you did me the honor of writing to me on the 11th came to my hands at George Town the 16th at a time when it was not in my power to give it an answer: but my sentiments on the purport of it were fully delivered to Captn Zollickoffer to whom I beg leave to refer you. Briefly they were—that Major Cottinear de Kerloguin was either a member, of right of the Society of the Cincinnati agreeably to the letter of the Institution—or his admission as an honorary one depended according to the Spirit of it, upon the merits of his particular case—If the first (for I have not the institution by me to refer to, and therefore have referred Captn Zollickoffer to the Secretary General, Genl Knox—or to the Assistant Secretary, Genl Williams for information) there remains nothing more for him to do than to comply with the Requisites and send his Diploma to me (first Countersigned by the Secretary Genl Knox) for my Signature—If the second, it rests not with me, but with the General meeting of the Society to be holden in Philadelphia the first Monday of May 1790 to decide on his case—at which meeting it is not expected I shall attend because it was agreed at the last Genl Meeting that I should be [re]leased of the duty of the Presidency which were to be executed by the Vice President now Governor Mifflen. To whom, [or] to the Secretary General. I will transmit your letter with that of Major Cottineau de Kerloguin in order that the merits of his pretensions (if they do

not give him a legal claim from the tenor of his Commission and length of Services) may be taken into consideration at the first General Meeting of the Society. I have the honor to be yrs &c.

Go: Washington

